Citation Nr: 1715570	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  08-08 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1981 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2010, the Veteran testified at a personal hearing before the undersigned.  A copy of the transcript of that hearing is of record.  The Board, in pertinent part, reopened a previously denied service connection claim for hearing loss and remanded the matter for additional development in August 2011.  The issue was most recently remanded in February 2016.  

In its February 2016 remand the Board also referred to the Agency of Original Jurisdiction (AOJ) the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  The status of this claim remains unclear and the Board hereby refers it to the AOJ for appropriate action.  Further, during the appeal period the Veteran filed multiple timely notices of disagreement, including in August 2016 regarding the September 2015 rating decision, in April 2016 regarding the April 2016 rating decision, and in February 2016 regarding the January 2016 rating decision.  As it appears that the AOJ is still taking action on these matters, at this juncture it would be premature to remand the claims addressed in these three notices of disagreement for the issuance of a Statement of the Case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Thus these matters are thereby referred to the AOJ for appropriate action

The appeal is REMANDED to the AOJ.   VA will notify the appellant if further action is required.



REMAND

Although the issue on appeal has been remanded multiple times, the Board finds that further development is required for an adequate determination.  The issue is both factually and medically complex.  In accordance with the directives of the February 2016 remand the Veteran was provided an audiology examination.  The examiner included diagnoses of bilateral sensorineural hearing loss and found the puretone test results were valid for rating purposes.  The pertinent evidence of record was addressed; however, the examiner found that it was unlikely that the Veteran's hearing loss was caused by or a result of military service.  It was noted that it was less likely his hearing loss was attributable to his head injuries and that none of the post-service hearing test results were suggestive of hearing loss due to noise exposure.  The examiner noted that the history and test results did not fall into a coherent pattern, but stated that "there may be other evidence, such as radiologic examinations or other medical examinations performed" that he was no qualified to evaluate.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Here, the Board finds an additional VA examination by an appropriate medical specialist is required for an adequate determination.  Prior to any examination, up-to-date VA treatment records should be obtained.


Accordingly, the case is REMANDED for the following action:


1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for a VA examination by an appropriate medical specialist (such as a neurologist) for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a hearing loss disability that:

a. had its onset in service, or
b. is etiologically related to his active service, or
c. was caused by a service-connected disability, or
d. was permanently aggravated by a service-connected disability, to include his service-connected posttraumatic migraine headaches.  

The examiner must acknowledge review of the pertinent evidence of record.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



